Citation Nr: 0946945	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-20 427	)	DATE
	)
	)


THE ISSUES

1.  Whether a November 2007 action by the Board of Veterans' 
Appeals, that remanded an issue involving entitlement to 
service connection for the residuals of a right thumb injury, 
contained clear and unmistakable error.

2.  Whether a November 2007 action by the Board of Veterans' 
Appeals, that remanded an issue involving entitlement to 
service connection for dental trauma, contained clear and 
unmistakable error.

3.  Whether a November 2007 action by the Board of Veterans' 
Appeals, that remanded an issue involving entitlement to 
service connection for sinusitis, to include as secondary to 
dental trauma, contained clear and unmistakable error.

4.  Whether a November 2007 action by the Board of Veterans' 
Appeals, that remanded an issue involving entitlement to 
service connection for oral ulcers, to include as secondary 
to dental trauma, contained clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The moving party served on active duty from October 1980 to 
October 1984.  

The moving party seeks revision or reversal of the remand 
portion of the November 2007 Board of Veterans' Appeals 
(Board) Decision/Remand, to the extent it remanded the issues 
of entitlement to service connection for the residuals of a 
right thumb injury, dental trauma, sinusitis and oral ulcers.


FINDINGS OF FACT

1.  In November 2007, the Board issued a Decision/Remand.

2.  The issues of entitlement to service connection for the 
residuals of a right thumb injury, dental trauma, sinusitis 
and oral ulcers were remanded to the Appeals Management 
Center for additional development.  

3.  A final decision on these four issues has not been issued 
by the Board.  


CONCLUSIONS OF LAW

1.  The remand portion of the November 2007 Board's 
Decision/Remand, that remanded the issue involving the 
residuals of a right thumb injury, is not final, and as such, 
it is not subject to a claim involving clear and unmistakable 
error.  38 U.S.C.A. §§ 7104, 7111 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1400 (2009).   

2.  The remand portion of the November 2007 Board's 
Decision/Remand, that remanded the issue involving dental 
trauma, is not final, and as such, it is not subject to a 
claim involving clear and unmistakable error.  38 U.S.C.A. 
§§ 7104, 7111 (West 2002); 38 C.F.R. §§ 20.1100, 20.1400 
(2009).     

3.  The remand portion of the November 2007 Board's 
Decision/Remand, that remanded the issue involving sinusitis, 
is not final, and as such, it is not subject to a claim 
involving clear and unmistakable error.  38 U.S.C.A. §§ 7104, 
7111 (West 2002); 38 C.F.R. §§ 20.1100, 20.1400 (2009).   

4.  The remand portion of the November 2007 Board's 
Decision/Remand, that remanded the issue involving oral 
ulcers, is not final, and as such, it is not subject to a 
claim involving clear and unmistakable error.  38 U.S.C.A. 
§§ 7104, 7111 (West 2002); 38 C.F.R. §§ 20.1100, 20.1400 
(2009).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2007, the Board issued a Decision/Remand, that, 
in part, remanded the issues involving the residuals of a 
right thumb injury, dental trauma, sinusitis and oral ulcers.  
In May 2008, the moving party asserted that the Board 
committed clear and unmistakable error when it issued the 
remand portion of the November 2007 action.  Because these 
issues were remanded, there is no final adverse RO or Board 
decision that can be subject to a clear and unmistakable 
error attack.  See 38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1400 (2009).  Thus, 
as a matter of law, the moving party cannot assert a claim of 
clear and unmistakable error.  Link v. West, 12 Vet. App. 39, 
45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  
Hence, the Board finds that a properly pleaded claim of clear 
and unmistakable error has not been presented, and the moving 
party's claim of clear and unmistakable error must be denied 
because of an absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995), 
citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

1.  The claim of clear and unmistakable error in the November 
2007 action by the Board of Veterans' Appeals, that remanded 
the issue involving entitlement to service connection for the 
residuals of a right thumb injury, is denied.  

2.  The claim of clear and unmistakable error in the November 
2007 action by the Board of Veterans' Appeals, that remanded 
the issue involving entitlement to service connection for 
dental trauma, is denied.

3.  The claim of clear and unmistakable error in the November 
2007 action by the Board of Veterans' Appeals, that remanded 
the issue involving entitlement to service connection for 
sinusitis, is denied.

4.  The claim of clear and unmistakable error in the November 
2007 action by the Board of Veterans' Appeals, that remanded 
the issue involving entitlement to service connection for 
oral ulcers, is denied.



                       
____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



